
	

113 HR 5603 IH: To provide for the conveyance of the Lake Fannin Tract of the Caddo National Grasslands in Fannin County, Texas, to the County, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5603
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Hall introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To provide for the conveyance of the Lake Fannin Tract of the Caddo National Grasslands in Fannin
			 County, Texas, to the County, and for other purposes.
	
	
		1.Lake Fannin conveyance, Caddo National Grasslands, Fannin County, Texas
			(a)Conveyance requiredThe Secretary of Agriculture shall convey, without consideration, to Fannin County, Texas (in this
			 section referred to as the County), all right, title, and interest of the United States in and to a parcel of real property,
			 including all improvements thereon, consisting of approximately 2,025
			 acres and known as the Lake Fannin Tract of the Caddo National Grasslands
			 in Fannin County, Texas, as depicted on the map titled Lake Fannin Proposal–Caddo National Grasslands and dated November 21, 2013, for the purpose of permitting the County to protect and restore the
			 historic structures on the property and to use the property for
			 recreational purposes.
			(b)Payment of costs of conveyance
				(1)Payment requiredThe Secretary shall require the County to cover costs to be incurred by the Secretary, or to
			 reimburse the Secretary for such costs incurred by the Secretary, to carry
			 out the conveyance under subsection (a), including survey costs, costs for
			 environmental documentation, and any other administrative costs related to
			 the conveyance. If amounts are collected from the County in advance of the
			 Secretary incurring the actual costs, and the amount collected exceeds the
			 costs actually incurred by the Secretary to carry out the conveyance, the
			 Secretary shall refund the excess amount to the County.
				(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that
			 was used to cover those costs incurred by the Secretary in carrying out
			 the conveyance. Amounts so credited shall be merged with amounts in such
			 fund or account, and shall be available for the same purposes, and subject
			 to the same conditions and limitations, as amounts in such fund or
			 account.
				(c)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall
			 be determined by a survey satisfactory to the Secretary.
			(d)Boundary adjustmentThe Secretary shall adjust the boundaries of the Caddo National Grasslands to reflect the
			 conveyance under subsection (a).
			
